— Determinations unanimously confirmed and petition dismissed. Memorandum: In this CPLR article 78 proceeding, petitioner alleges that the determination that he violated institutional rules was arbitrary and capricious because the Hearing Officer denied him his right to call certain inmate witnesses and also denied him a fair and impartial hearing. Although these legal issues should have been addressed by Supreme Court without transferring the matter to this Court (see, CPLR 7804 [g]), we will reach the merits of petitioner’s contentions in the interest of judicial economy (see, Matter of Coleman v Kelly, 130 AD2d 976, 977, affd 72 NY2d 850). The witnesses requested by petitioner signed statements refusing to testify, and petitioner did not question those refusals at the hearings (see, Matter of Laureano v Kuhlmann, 75 NY2d 141, 147-148; Matter of Crowley v O’Keefe, 148 AD2d 816, 817, Iv denied 74 NY2d 613). Petitioner has not established that the Hearing Officer was biased and the record reveals that petitioner received a fair and impartial hearing. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Mintz, J.) Present— Denman, P. J., Doerr, Green, Lawton and Davis, JJ.